Citation Nr: 0428624	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  99-17 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable rating for pulmonary 
embolism.

3.  Entitlement to a disability rating in excess of 30 
percent for a clotting disorder, status post myocardial 
infarction as secondary to deep vein thrombosis, based on an 
initial determination.

4.  Whether there was clear and unmistakable error in 
combining the rating for deep venous thrombosis of both legs 
with postphlebitic syndrome of both legs in the May 2001 and 
November 2002 rating actions.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to 
September 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 decision by the RO in New Orleans, 
Louisiana, which in pertinent part, confirmed and continued a 
noncompensable rating for pulmonary embolism.  This case is 
also on appeal from a November 2002 decision which granted 
service connection and a 30 percent rating for clotting 
disorder, status post myocardial infarction as secondary to 
deep vein thrombosis; the veteran appealed for a higher 
rating.  

During the course of this appeal the veteran has raised an 
issue relating to a total rating for compensation purposes 
based on individual unemployability (TDIU).  That issue is 
not currently on appeal and is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
eliminated the requirement for a well-grounded claim and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement these 
statutory changes).  With respect to notice, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  Id.

The RO denied service connection for hypertension in a May 
2003 rating decision.   In May 2004, within one year of the 
date of notification of the rating action, the veteran 
submitted a notice of disagreement with the May 2003 rating 
decision.  The Board construes this statement as a timely 
notice of disagreement with the May 2003 denial of service 
connection for hypertension.  Because the notice of 
disagreement placed the issue in appellate status, the matter 
must be remanded so that the RO may issue a statement of the 
case.  38 U.S.C.A. § 7105(d)(1) (West 2002); 38 C.F.R. §§ 
19.9, 19.26, 19.29 (2003);  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).

A rating action in September 2003 found that there was no 
clear and unmistakable error in combining the rating for deep 
venous thrombosis of both legs with postphlebitic syndrome of 
both legs in the May 2001 and November 2002 rating actions.  
The issue was briefly discussed during the May 2004 Travel 
Board hearing, and upon review of the testimony, it became 
apparent that the veteran and his representative disagree 
with the September 2003 rating decision.  Because the 
statements made at the hearing have been reduced to writing, 
the Board construes the statements made at the hearing as a 
timely notice of disagreement.  Because the notice of 
disagreement placed the issue in appellate status, the matter 
must be remanded so that the RO may issue a statement of the 
case.  38 U.S.C.A. § 7105(d)(1) (West 2002); 38 C.F.R. §§ 
19.9, 19.26, 19.29 (2003);  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).

During the veteran's May 2004 travel Board hearing, he 
testified that he was seen on a regular basis at the VA 
medical center (VAMC) in Baton Rouge, Louisiana and at the 
VAMC in New Orleans, Louisiana.  He specifically noted that 
he was last treated in April 2004.  On remand, the RO should 
contact the VAMC in Baton Rouge and in New Orleans and obtain 
all the veteran's treatment records dated 2002 to the 
present.  

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, a 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), based on a thorough review of the record, 
to determine the nature and severity of the veteran's 
service-connected pulmonary embolism and service-connected 
clotting disorder.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be performed in 
sequential order:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
him of which portion of the information 
and evidence is to be provided by the 
veteran and which part, if any, VA will 
attempt to obtain on behalf of the 
veteran.  

2.  The RO should (a) furnish the 
veteran a statement of the case with 
respect to the issue of service 
connection for hypertension, denied in 
the May 2003 rating decision.  It should 
afford the veteran the applicable period 
of time in which to perfect his appeal 
and proceed accordingly; and, (b) 
furnish the veteran a statement of the 
case with respect to the issue of 
whether there was clear and unmistakable 
error in combining the rating for deep 
venous thrombosis of both legs with 
postphlebitic syndrome of both legs in 
the May 2001 and November 2002 rating 
actions.  The RO should afford the 
veteran the applicable period of time in 
which to perfect his appeal and proceed 
accordingly.

3.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or non-VA who have treated the 
veteran for his claimed disabilities and 
which have not already been made a part 
of the record.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and 
associated with the claims folder, 
including all records from the VAMC in 
Baton Rouge and the VAMC in New Orleans, 
dated 2002 to the present.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
the records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records, in order 
that he be allowed an opportunity to 
obtain those records for submission to 
VA.

4.  The RO should schedule the veteran 
for a VA cardiovascular examination to 
assess the severity of his service-
connected pulmonary embolism and 
clotting disorder.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report 
of the examiner.  The examiner should be 
furnished a copy of the criteria as set 
forth in 38 C.F.R. §§ 4.97, 4.104 
(Diagnostic Codes 6817, 7006) (2003).  
The examiner's report should provide all 
current complaints, symptoms, clinical 
findings, manifestations, and diagnoses 
referable to the veteran's pulmonary 
embolism and clotting disorder.  All 
findings should be reported in detail.  
If any underlying condition is found to 
be causing the disorders, findings 
specific to such a problem should be 
made.  A complete rationale for any 
opinion expressed must be provided. 

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




